Citation Nr: 1442608	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-21 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right foot.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left foot.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right ankle.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left ankle.

5.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine.

6.  Entitlement to an initial rating in excess of 10 percent from August 1, 2007, to June 3, 2009, and in excess of 20 percent from June 4, 2009, to April 28, 2014, for the service-connected degenerative arthritis of the right hip, and in excess of 30 percent from June 1, 2015, for the service-connected right total hip arthroplasty (previously rated as degenerative arthritis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1984, from May 1986 to April 1992, and from March 2000 to July 2007.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which awarded service connection effective from August 2007 for degenerative arthritis of the right hip (10%), lumbar spine (10%), bilateral feet (each noncompensable), and bilateral ankles (each noncompensable).  

In October 2009, the RO awarded increased ratings as follows: right hip, 20 percent effective from June 4, 2009; right ankle, 10 percent effective April 8, 2009; right foot, 10 percent effective April 8, 2009; and left ankle, 10 percent April 8, 2009.  The claims remained in controversy as less than the maximum benefit available was awarded.   See AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2012, the RO changed the effective date for the award of the 10 percent rating for degenerative arthritis of the right foot, and bilateral ankles to August 1, 2007.   The RO additionally awarded an increased rating for the left foot effective the same date.  The claims remained in controversy.   Id.

In June 2014, the RO awarded a temporary total rating based on surgery necessitating convalescence for degenerative arthritis of the right hip effective from April 28, 2014.  A 30 percent rating was assigned effective from June 1, 2015, when the disability was also reclassified as right total hip arthroplasty.  The claim remains in appellate status.  Id.  

The claim pertaining to the right hip is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected degenerative arthritis of the lumbar spine has not been shown to be manifested by: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  Throughout the appeal period, the service-connected degenerative arthritis of the right and left ankles has not been shown to be manifested by: ankylosis of the ankle or subastragalar or tarsal joint, malunion of the os calcis or astragalus; or marked 
limited motion.

3.  Throughout the appeal period, the service-connected degenerative arthritis of the right and left feet has been shown to be productive of no more than moderate foot disability; there has be no evidence of acquired flatfeet, claw foot, or malunion or nonunion of the os calcis or astragalus.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2013). 

2.  The criteria for an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5270-5274 (2013). 

3.  The criteria for an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5270-5274 (2013). 

4.  The criteria for an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5276-5284 (2013). 

5.  The criteria for an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5276-5284 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

These claims arise from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claims.  The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and provided the Veteran VA examinations.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Lumbar Spine

The service-connected degenerative arthritis of the lumbar spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 5242, degenerative arthritis of the lumbar spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or ventral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.  These include incapacitating episodes and neurological problems.  

There has been no radiographic evidence showing narrowing of disc space.   Additionally, there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.  There have also been no neurological findings appropriate to the site of the lumbar spine in order to assign a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

Thus, the Board shall consider the service-connected degenerative arthritis of the lumbar spine under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only in the instant decision.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent evaluation is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; see Fenderson, supra. 

In this regard, at no time was there muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Veteran had full range of motion on VA examination in May 2007 as follows: flexion to 90 degrees; extension to 30 degrees; bilateral lateral flexion to 30 degrees; and bilateral rotation to 30 degrees.  Upon VA examination in October 2010, the Veteran had range of motion follows: flexion to 70 degrees; extension to 30 degrees; bilateral lateral flexion to 30 degrees; left rotation to 35 degrees; and right rotation to 45 degrees.  On both examinations, the Veteran had pain at the end of range of motion and after repetitive use; however, there was no additional loss of range of motion in degrees or weakness, fatigue, incoordination, or lack of endurance. 
	
On VA examination in January 2014, the Veteran had range of motion as follows: 90 degrees flexion (after repetition to 80 degrees); 15 degrees of extension (after repetition to 10 degrees); 30 degrees bilateral lateral flexion (after repetition to 20 degrees right and 25 degrees right); and bilateral rotation to 30 degrees (after repetition 25 degrees right and 30 degrees left).  There was pain and fatigue on repetitive use. 

The Board has considered the complaints of pain experienced in the Veteran's lumbar spine, as well as functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There was no evidence of  lack of endurance, weakness or incoordination of the lumbar spine at any time due to the service-connected degenerative arthritis.  Id.  While there was pain on range of motion testing in 2007 and 2010, there was no change after repetitive use.  Though there was fatigue and pain causing some decrease in range of motion after repetitive testing in 2014, forward flexion of the thoracolumbar spine was still possible to 80 degrees.  The combined range of motion of the thoracolumbar spine was 190 degrees, which does not meet the criteria for a 20 percent rating.  The complaints of pain and fatigue are clearly accounted for in the current 10 percent rating. 

The Board has also considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, degeneration of the lumbar spine is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, an initial evaluation in excess of 10 percent, to include "staged" ratings, is not warranted as the evidence does not show degenerative arthritis productive of symptomatology consistent with: the requisite incapacitating episodes of intervertebral disc syndrome; neurological manifestations; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a; Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


Bilateral Ankles

The Veteran's ankles are each rated as 10 percent disabling under Diagnostic Code 5010.  Under this code section, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003 based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

Having carefully considered the Veteran's claims in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent evaluations for the right and left ankles are appropriate and no higher ratings are warranted at this time.  38 C.F.R. § 4.7; see Fenderson, supra. 

At the outset, the Board notes there has been no evidence of ankylosis of the ankle or subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant an increased rating under Diagnostic Codes 5270, 5273, 5274.  

There has also been no evidence of marked limited motion of either ankle under Diagnostic Code 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 
38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a , Plate II (2013).

Upon VA examination in 2007 range of motion was normal.  On VA examination in 2010, right ankle dorsiflexion was to 5 degrees and plantar flexion was to 35 degrees.  The left ankle had dorsiflexion to 15 degrees and plantar flexion to 45 degrees.  The DeLuca criteria were not met.  There was some excessive inversion, which the examiner found was indicative of some instability.  The examiner classified this as moderate disability. 

On VA examination in 2014, range of motion improved.  Dorsiflexion was to 10 degrees and plantar flexion was to 45 degrees bilaterally.  There was fatigue and pain on repetitive testing, but there was no additional loss of range of motion. 

The Board is aware of the isolated findings of decreased motion in 2010; however, the overall disability picture is commensurate with no more than a 10 percent rating for each ankle.   While there was fatigue and pain on testing in 2014, there was no additional functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There was no evidence of  lack of endurance, weakness or incoordination of the ankles at any time.  The complaints of pain and fatigue are clearly accounted for in the current 10 percent rating.  

In sum, an initial evaluation in excess of 10 percent, to include "staged" ratings, is not warranted for either ankle.  38 C.F.R. § 4.71a; Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claims, and the appeals must therefore be denied.  38 U.S.C.A § 5107(b).   


Bilateral Feet

The Veteran's feet are each rated as 10 percent disabling under Diagnostic Code 5010.  Under this code section, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003 based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

Having carefully considered the Veteran's claims in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent evaluations for the right and left feet are appropriate and no higher ratings are warranted at this time.  38 C.F.R. § 4.7; see Fenderson, supra. 

At the outset, the Board has considered rating the feet under other analogous rating criteria; however, there has been no evidence of acquired flatfeet, claw foot, or malunion of or nonunion of the tarsal or metatarsal bones  to warrant an increased rating under Diagnostic Codes 5276, 5278, and 5283.  There has also been no evidence of moderately severe foot injuries under Diagnostic Code 5284.  Words such as "moderate" and "moderately severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The 2010 VA examiner rated the foot disability as moderate and the 2014 examiner equated the Veteran's disability to no more than a moderate foot injury (a moderate disability under Diagnostic Code 5284 is rated as 10 percent disabling).  The Veteran's feet have been shown to be manifested by no more than some pain productive of difficulty with prolonged standing and walking and x-ray evidence of minimal osteoarthritis of the first metatarsal.  

In this regard, upon VA examination in May 2007, the Veteran complained of pain and stiffness in his feet.  Pain was said to be relieved by rest.  The Veteran indicated at the time of pain he could function without medication.  He denied any periods of incapacitation due to his bilateral feet. 

Private medical records document some complaints of foot pain and tenderness over the first metatarsal, but they show the Veteran's gait remained normal.  

On VA examination in October 2010, the Veteran complained of pain with weight bearing aggravated by prolonged standing and walking.  This did not interfere with his job functioning.  He had no pain on examination, calluses, or edema.  He had normal arches.  The bilateral foot disability was considerate moderate.  

The Veteran again complained of pain with weight bearing on examination in January 2014.  The Veteran denied a history of pes planus, plantar fasciitis, and neuromas.  He used inserts without relief.  There was no  evidence of Morton's neuroma, metatarsalagia, hammer toes, hallux valgus or rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, or weak feet.  He did not use any assistive devices.  There was calcaneal spurring of the feet, which the examiner opined was unrelated to the degenerative arthritis of the feet.  The first metatarsal phalangeal joint (MTP) and mid foot were affected by arthritis.   The feet had normal range of motion except for the first MTP, which was limited to 30 degrees of motion.  He did not have flare-ups of foot disability. 

While there was evidence of pain with repetitive weight bearing (2014 VA examination), there was no additional functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There was no evidence of  lack of endurance, weakness or incoordination of the feet any time.  The complaints of pain are clearly accounted for in the current 10 percent ratings.  

In sum, an initial evaluation in excess of 10 percent, to include "staged" ratings, is not warranted for either foot.  38 C.F.R. § 4.71a; Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claims, and the appeals must therefore be denied.  38 U.S.C.A § 5107(b).   


Individual Unemployability and Extraschedular Considerations 

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his lumbar spine, feet or ankle claims.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows VA examiners found that there were no job restrictions as long as the employer was flexible and allowed him to sit as necessary.  In 2014, the examiner indicated that the Veteran was not unemployable as he was able to perform sedentary employment.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected lumbar spine, feet, and ankle disabilities, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected lumbar spine, ankle, and feet disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected lumbar spine, ankles, and feet reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on functional loss (due to such symptoms as pain).   Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right foot is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left foot is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right ankle is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left ankle is denied.

Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine is denied.




REMAND

The Veteran's claim for increased rating for his right hip must be remanded for further development.

It appears the appellate record is incomplete.  The Veteran underwent a right total hip arthroplasty on April 28, 2014.  While the report of surgery has been obtained, the treatment records leading up to such surgery are not of record.  Any missing private treatment records pertaining to the Veteran's right hip are pertinent and must be obtained.  38 C.F.R. § 3.159(1). 

The last VA examination was in January 2014, prior to the right hip surgery.  The Board cannot ascertain to what extent the right hip disability has increased in severity, if at all, without a new VA examination.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any private clinical records not on file pertaining to treatment of the right hip, to include those leading up to the right arthroplasty in April 2014.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  (a)       Examination findings pertinent to the right hip should be reported to allow for application of VA rating criteria for musculoskeletal disabilities of the hips.  (b) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  (c) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  (d) Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected right hip disability alone (not including the effects of any non-service connected disabilities).

The examiner must explain the rationale for all opinions.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include whether TDIU is warranted.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental 
statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


